Case 19-21054-jrs     Doc 91   Filed 07/15/19 Entered 07/15/19 16:42:14       Desc Main
                               Document      Page 1 of 4


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

IN RE:                       :                  CASE NO. 19 – 21054 - JRS
                             :
AMERICAN HOME PRODUCTS LLC, :
a/k/a The Louver Shop, Inc., :
                             :                  CHAPTER 11
                             :
       DEBTOR.               :

             NOTICE DISBANDING COMMITTEE OF CREDITORS
                     HOLDING UNSECURED CLAIMS


      On July 3, 2019, pursuant to 11 U.S.C. section 1102(a), Nancy J. Gargula, the
United States Trustee for Region 21, appointed an official committee of unsecured
creditors in the above-referenced chapter 11 case. The United States Trustee named two
creditors on the official committee of unsecured creditors: Jim Fine Wooden Products
Co., Ltd and Strategic America. On July 11, 2019, the representative of Strategic
America communicated to the United States Trustee that it no longer wished to serve on
the official committee, thereby leaving only one creditor on the official committee. The
United States Trustee hereby disbands the official committee.


This the 15th day of July, 2019.
                                                Respectfully submitted,

                                                NANCY J. GARGULA
                                                UNITED STATES TRUSTEE
                                                REGION 21

                                                 /s David S. Weidenbaum
                                                DAVID S. WEIDENBAUM
                                                Georgia Bar No. 745892
                                                Trial Attorney

Office of the United States Trustee
Case 19-21054-jrs   Doc 91    Filed 07/15/19 Entered 07/15/19 16:42:14   Desc Main
                              Document      Page 2 of 4


362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
404.331.4437
david.s.weidenbaum@usdoj.gov
Case 19-21054-jrs     Doc 91     Filed 07/15/19 Entered 07/15/19 16:42:14       Desc Main
                                 Document      Page 3 of 4




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing notice was this day
sent by electronic mail to the following:

Charles N. Kelley, Jr.
Kelley & Clements LLP
P.O. Box 2758
Gainesville, GA 30503-2758
ckelley@kelleyclements.com

Jim Fine Wooden Products Co., Ltd
c/o Peter Wang
No. 5 Beihuan St.
Hailin Economic Development Zone
Heilongjiang China
Zip: 157199
peterwang1818@vip.163.com

Strategic America
c/o Troy Wells, Chief Financial Officer
6600 Westown Parkway, Suite 100
West Des Moines, IA 50266
twells@strategicamerica.com

Michael J. Kaczka
McDonald Hopkins LLC
600 Superior Avenue, E., Suite 2100
Cleveland, OH 44114
mkaczka@mcdonaldhopkins.com

Lee B. Hart
Nelson Mullins
Atlantic Station | Suite 1700
201 17th Street NW
Atlanta, GA 30363
lee.hart@nelsonmullins.com
Case 19-21054-jrs   Doc 91   Filed 07/15/19 Entered 07/15/19 16:42:14   Desc Main
                             Document      Page 4 of 4




     This the 15th day of July, 2019.


                                             /s David S. Weidenbaum
                                            DAVID S. WEIDENBAUM
